Examiner's Amendment & Reasons for Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 is allowable. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, claim 10 requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of the species, as set forth in the Office action mailed on 5/06/2021, is hereby withdrawn and claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Authorization for this examiner's amendment was given in a telephone interview with Heidi Hood on 3/17/2022. 
Examiner's Amendment
Changes to the claims:
comprising a first planar segment, a radiused segment, and a second planar segment, wherein the asymmetric notch defines a span extending from an intersection between the first surface and the flow path surface to an intersection between the second surface and the flow path surface, wherein, upstream of the first surface, the flow path has a constant diameter D over a length greater than the span, and wherein the asymmetric notch is asymmetric about a first line extending through an intersection of the first surface with the second surface, wherein the first surface is planar and the first planar segment of the second surface intersects the first surface.
Claim 3, lines 1-4, --wherein the second surface comprises the radiused segment having a radius, and [[a]]the second planar segment at a third angle y defined with respect to a third line tangent to an intersection of the radiused segment and the second planar segment--
Claim 7. (Canceled)
Claim 14. (Canceled)
Claim 15. (Canceled)
Claim 16. (Canceled)
Claim 20.  (Currently Amended) A flow path apparatus, comprising: a flow path wall defining a flow path surface; a first asymmetric notch defined into the flow path wall, the first asymmetric notch comprising a flow expansion angle and a flow contraction angle, each of the flow , wherein the flow path wall has a constant diameter from the first asymmetric notch to the second asymmetric notch.
Claim 22. (New) The flow path apparatus of claim 21, wherein the flow path wall has a constant diameter
Examiner's Reasons for Allowance
The closest art of record is Jacobs and Iwamoto. 
Jacobs teaches the a flow path apparatus having an asymmetric notch substantially as claimed, however, fails to teach wherein the asymmetric notch comprises a first surface and a second surface comprising a first planar segment, a radiused segment, and a second planar segment, wherein the first surface is planar and the first planar segment of the second surface intersects the first surface (as recited in claims 1 & 17) or wherein the flow path wall has a constant diameter from the first asymmetric notch to the second asymmetric notch (as recited 
Thus, Jacobs and Iwamoto alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763